Citation Nr: 0611437	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  00-17 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for the veteran's post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from August 1967 to March 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which, in pertinent 
part, denied service connection for post-traumatic stress 
disorder (PTSD).  In June 2000, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation for 
that disability.  In May 2001, the RO increased the initial 
evaluation for the veteran's PTSD from 10 to 30 percent.  In 
May 2002, the RO increased the initial evaluation for the 
veteran's PTSD from 30 to 50 percent.  In July 2003, the 
Board remanded the veteran's claim to the RO so that he could 
be scheduled for a videoconference hearing before a Veterans 
Law Judge.  

In May 2004, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  In August 
2004, the Board remanded the veteran's claim to the RO for 
additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The report of a March 2005 VA examination for compensation 
purposes states that the veteran received ongoing psychiatric 
treatment from a Mohinder Partap, M.D.  The veteran stated 
that he was last treated at the St. Louis, VA medical 
facility in June 2004.  Clinical documentation of the cited 
VA and private psychiatric treatment is not of record.  The 
VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

A September 1994 Social Security Administration (SSA) 
administrative law judge decision granted the veteran SSA 
disability benefits.  The evidence considered by the SSA in 
granting the veteran's claim is not of record.  The United 
States Court of Appeals for Veterans Claims (Court) has 
clarified that VA's duty to assist the veteran includes an 
obligation to obtain the records from the SSA.  Masors v. 
Derwinski, 2 Vet. App. 181, 187-88 (1992).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess v. Nicholson, 
No. 01-1917 (U.S. Vet. App. March 3, 2006).  In the instant 
appeal, the veteran was not provided with notice of the type 
of evidence necessary to establish an effective date for an 
increased initial rating for PTSD.  Therefore, the issue must 
be remanded to the RO so that proper notice may be issued to 
the veteran which includes an explanation as to the type of 
evidence necessary to establish entitlement to an effective 
date for an increased initial rating for his disability.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2005); and the Court's holding in 
Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006) are fully met.

2.  Then contact the veteran and request 
that he provide information as to all 
treatment of his PTSD since August 1998, 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should then 
contact Mohinder Partap, M.D., and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

3.  Then request that copies of all 
pertinent VA clinical documentation 
pertaining to treatment of the veteran 
after 2001, including that provided at 
the St. Louis, Missouri, VA medical 
facility in June 2004 and not already of 
record, be forwarded for incorporation 
into the record.  

4.  Contact the SSA and request that it 
provide copies of all records developed 
in association with the award for 
incorporation into the record.  

5.  Then readjudicate the issue of the 
veteran's entitlement to an initial 
evaluation in excess of 50 percent for 
his PTSD.  If the benefits sought on 
appeal remain denied, the veteran should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

